Via Edgar August 2, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attention: Suzanne Hayes Assistant Director Division of Corporation Finance Re: The Goldman Sachs Group, Inc. Form 10-K for the Year Ended December 31, 2010, Filed February 28, 2011 Form 10-Q for the Period Ended March 31, 2011, Filed May 10, 2011 File No. 001-14965 Dear Ms. Hayes: We are in receipt of the letter, dated July 27, 2011, to David A. Viniar, Chief Financial Officer of The Goldman Sachs Group, Inc., from the staff (the “Staff”) of the Securities and Exchange Commission, regarding the above-referenced filings. As discussed with the Staff on July 28, 2011, in order to gather the necessary information and to prepare our responses, we respectfully request an extension of time until September 15, 2011 to respond to the Staff’s comments.In our Form 10-Q for the period ended June 30, 2011, we plan to address comments #1,5, 6, 8, 9, 10, 11 and the second part of 13 from the Staff’s letter dated July 27, 2011. Please feel free to call me (212-902-5675) if you have any questions or require further information. Sincerely, /s/ Sarah E. Smith Sarah E. Smith Principal Accounting Officer cc: David A. Viniar, Chief Financial Officer (Principal Financial Officer) (The Goldman Sachs Group, Inc.)
